OPINION — AG — ** CHURCH — ALCOHOLIC BEVERAGE STORE — STREETS — 300 FOOT DISTANCE ** WHEN MEASURING THE DISTANCE BETWEEN CHURCH OR SCHOOL PROPERTY AND THE NEAREST PUBLIC ENTRANCE DOOR OF A RETAIL PACKAGE STORE, THE WIDTH OF THE STREET RIGHT OF WAY IS, IN EFFECT, DISREGARDED WHERE THE PACKAGE STORE IS LOCATED ON THE OPPOSITE SIDE OF THE STREET FROM THE CHURCH OR SCHOOL, PURSUANT TO 37 O.S. 518.2 [37-518.2] (DISTANCE, LOCATION, MIXED BEVERAGE, LINE) CITE: 37 O.S. 518.2 [37-518.2], JACKSON V. INDEPENDENT SCHOOL DISTRICT, 648 P.2d 26 (1982) (SUSAN BRIMER LOVING)